Title: From John Adams to Thomas Jefferson, 12 October 1812
From: Adams, John
To: Jefferson, Thomas



Dear Sir
Quincy October 12. 1812

I have a Curiosity to learn Something of the Character Life and death of a Gentleman, whose name was Wollaston, who came from England with a Company of a few dozens of Persons in the Year 1622, took possession of an height on Massachusetts Bay built houses there for his People, and after looking about him and not finding the face of Nature Smiling enough for him, went to Virginia to seek a better Situation, leaving the Government of his little band, in the hands of Thomas Morton. As I have not found any Account of him after his departure from his little flock, in any History or record of New England, I Should be very much obliged to you, for any information you can give me, of any notice that remains of him in Virginia.
My curiosity has been Stimulated by an event of Singular Oddity. John Quincy Adams, at Berlin, purchased at an Auction a Volume, containing three Pamphlets bound together; Woods Prospect, Wonder working Providence of Zions Saviour in New England, and “The New English Canaan, or New Canaan, containing an Abstract of New England, composed in three Books; the first Book Setting forth the Original of the natives, their manners and customs, together with their tractable nature and love towards the English. The Second Book Setting forth the natural Endowments of the Country, and what Staple Commodities it yieldeth. The third Book setting forth, what people are planted there, their prosperity, what remarkable accidents have happened Since the first planting of it, together with their tenents and practice of their Church.
“Written by Thomas Morton of Cliffords Inne Gentleman, upon ten years knowledge and experiment of the Country.” “Printed at Amsterdam by Jacob Frederick Stam, in the year 1637. The Book is dedicated to The Commissioners of the privy Councell, for the Government of all his Majesties foreign Provinces.
To add a trifle to the whimsical Circumstances attending the Aventures of this Volume, there are a few Words in manuscript on a blank leaf, which had I seen them in any other place, I Should have Sworn, were in the hand Writing of my Father.
The design of the Writer appears to have been to promote two Objects 1. to Spread the fame and exaggerate the Advantages of New England 2. to destroy the Characters of the English Inhabitants, and excite the Government to Suppress the Puritans, and Send over Settlers in their Stead, from among the Royalists and the disciples of Archbishop Laud.
That Such a Work had been written, has been known by tradition and I have enquired for it, more than half a Century: but have never been able to learn that any Copy of it ever was Seen in this Country. The Berlin Adventurer is I believe the only one in America. It is possible however that Some Straggling Copy of it may be in Virginia, and if you have ever Seen or heard of it, I Shall be obliged to you for the information.
I know not whether you have in your library, extensive and well chosen as it is, any of our New England Histories. If you have and feel any inclination to know any Thing of this Cliffords Inn man, this incendiary instrument of Spiritual and temporal domination; you may find it in1. Neals Hist. New England III—1. Hutchinson 8.31. Winthrops Journal 20.27.321.352.2 Belknaps Biography 332.
He hints at his Objects in his Preface “I have observed how diverse Persons not So well affected to the Weal Public in mine Opinion, out of respect to their own private ends, have laboured to keep, both the practice of the People there, and the real worth of that eminent Country, concealed from public Knowledge, both which I have abundantly in this discourse laid open.”
Sir Christopher Gardiner Knight, as he calls him, tho he was only a Cavalier of St. Iago de Compostella, a Roman Catholick, and another Tool of Archbishop Laud as well as a Companion and fellow labourer in the pious Work of destroying, the first Planters of Plymouth and Massachusetts: writes in laudem Authoris, and in the despicable Verse of that Age
This Work a matchless mirror is that Shows
The humors of the Seperatists, and those
So truly personated by thy Pen,
I was amaz’d to See it.
Nothing but opposition, ‘gainst the Right
Of Sacred Majesty Men; full of Spight
Goodness abusing, turning Virtue out
of doors, to whipping, Stocking, and full bent
To plotting mischief ‘gainst the innocent
Burning their Houses, as if ordained by fate
In Spight of Law to be made ruinate.
Another “In laudem Authoris by F.C. Armiger” Shows the high Church and high State Principles of this groop of Laudeans and their inveterate hatred of that opposition to Priestcraft and Kingcraft which animated the first Settlers of New England
But that I rather pitty I confesse
The Practice of their Church, I could expresse
Myself a Satyrist, whose Smarting fanges,
Should Strike it with a Palsy, and the Pangs
Beget a fear, to tempt the Majesty,
of those, or our mortal Gods, will they defy
The thundering Jove, like children they desire,
Such is their Zeal, to Sport themselves with fire
So have I Seen an angry fly presume
To Strike a burning taper and consume
His feeble Wings. Why in an Air So milde
Are they so monstrous grown up? and So vilde?
That Savages can of themselves espy
Their Errors, brand their names with infamy
What is their Zeale for blood, like Cyrus thirst,
Will they be over head and ears accurst
A cruel Way to found a Church on! Noe
Tis not their Zeal, but fury blinds them So.
And Pricks their malice on, like fire to joyne
And offer up the Sacrifice of Kain;
Jonas! thou hast done well, to call these men
Home to repentance, with thy painful Pen.
Then comes the Authors prologue in a Similar Strain of Panegyrick upon his New English Canaan and of Phillippic against the Inhabitants.
If Art and Industry Should do as much
As Nature hath for Canaan, not Such
Another place, for benefit and rest
In all the Universe can be possess’d
The more We prove it by discovery
The more delight each Object to the Eye
Discovers &c
In page 15 is a high wrought Eulogium of Sir Ferdinand Gorges to whom he ascribes all the Glory of discovering and Settling in fine Country Situated in the middle of the golden mean the temperate Zone.
Then he discovers the wondrous Wisdom and love of God, in Sending his Minister, the plague, among the Indians, to Sweepe away by heaps the Savages, and in giving Sir Ferdinando length of days, to See the Same performed , after his enterprize was begun, for the propagation of the Church of Christ.” i.e, as I understand him  the Church of Archbishop Laud and Sir Ferdinando Gorges.
In Chapter 2. p. 17. He Says “In the Year Since the Incarnation of Christ 1622, it was my Chance to be candid in the parts of New England, where I found two Sorts of People, the one Christians, the other Infidels; these I found most full of humanity and more friendly than the other: as Shall hereafter be made apparent in due course, by their Several Actions from time to time, after my arrival among them.”
In no part of the Work has he Said any thing of Mr Wollaston his Commander in Chief, to whom he was only Second, in command of the Party. But it was of Wollaston, I was most interested to enquire. I know enough of Morton, and was therefore much disappointed in perusing the Book.
The Original Indian Name of the Spot possest by the Party was Passonagesset, but the People of the Company changed it to Mount Wollaston by which Name it has been called to this day. Morton, however, after the departure of his Leader for Virginia, chose to alter the Name , and call it Mare Mount from its Possition near the Sea and commanding the prospect of Boston Harbour and Massachusetts Bay. In his 132 page He gives us a History of the Ceremonies instituted by him in honor of this important Nomination. Several Songs wer composed to be sung. A Pine Tree, Eighty feet long, was erected with a pair of Bucks Horns nailed on the Top. On May Day this mighty May Pole was drawn to its appointed Place on the Summit of the Hill by the help of Savages males and females, with Sound of Guns Drums, Pistols and other Instruments of Musick. A Barrel of excellent Beer was brewed, and a Case of Bottles, (of Brandy I Suppose) with other good Chear, and English Men and Indians Sannups and Squaws, danced and sang and revelled round the Maypole till Bacchus and Venus, I suppose, were Satiated. The Seperatists called it an Idol, the Calf of Horeb, Mount Dagon, threatening to make it a woeful mount and not a merry Mount.
It is whimsical that this Book, so long lost, Should be brought to me, for this Hill is in my Farm. There are curious Things in it, about the Indians and the Country. If you have any Inclination, I will Send you more of them. Yours as Usual
John Adams
